Title: To James Madison from the Inhabitants of Berkley, Massachusetts, [ca. 1 July] 1812
From: Berkley, Massachusetts Inhabitants
To: Madison, James


[ca. 1 July 1812]
The memorial of the subscribers, Inhabitants of the Town of Berkley, in the Commonwealth of Massachusetts; beg leave humbly to represent.
That our situation is on a navigable river, and our habits consequently Commercial. That notwithstanding the aggressions and outrages practised by the mighty Beligerents on our Lawful Neutral Commerce, yet has our Enterprise been hitherto crowned with the reward, most Justly due, to the observance of an Impartial Neutrality.
That with emotions Inspired by an ardent love of Country, we most sincerely deprecate the War, now declared to exist, between “Great Britain Ireland and their dependencies, and the United States of America and their teritory’s;” as a war fatal to our Commercial Interest, destructive to our happiness as a People, and threatning to our Liberty and Independence; But above all as it manifestly tends to draw us in alliance with France, and consequently rivet on us those cruel chains of French duplicity which “Thousands once fast bound in quit no more.”
“Our voice is still for Peace.” Most earnestly therefore would your memorialists beseech your Excellency, to renew the negociation with the British Government, to the end that this war so pregnant with evils may be speedily terminated, and Peace again be restored to our once smiling happy land. That as a nation we may repose under our own vines & fig trees and have none to molest or make us afraid.
All which your memorialists humbly submit and as in duty bound will ever Pray.
